United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.N., Appellant
and
DEPARTMENT OF THE ARMY, TANK
AUTOMOTIVE & ARMAMENTS COMMAND,
RED RIVER ARMY DEPOT, Texarkana, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1865
Issued: May 29, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 12, 2019 appellant filed a timely appeal from an August 8, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s entitlement to compensation
benefits pursuant to 5 U.S.C. § 8123(d), effective August 7, 2019, due to his obstruction of a
scheduled medical appointment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and the circumstances of the
case are set forth in the Board’s prior decision and are incorporated herein by reference. The
relevant facts are set forth below.
On February 14, 2017 appellant, then a 54-year-old mechanic, filed an occupational disease
claim (Form CA-2) alleging that, on February 10, 2017, he noted that he first became aware of his
binaural sensorineural hearing loss and that his condition was caused or aggravated by his federal
employment exposure to high noise levels from impact guns, rotor machines, sledge hammers, and
motor vehicles.
By decision dated June 30, 2017, OWCP denied appellant’s claim. It found that he had not
established that his hearing loss was causally related to his accepted hazardous noise exposure at
work.
By decision dated June 22, 2018, the Board set aside the June 30, 2017 OWCP decision
denying appellant’s hearing loss claim. The Board found that clarification from Dr. Mark D.
Gibbons, a Board-certified otolaryngologist and second opinion examiner, was required with
regard to whether appellant’s workplace exposure had contributed in any degree to his bilateral
hearing loss.
Following the Board’s June 22, 2018 decision, OWCP sought additional clarification from
Dr. Gibbons.
In a September 6, 2018 report, Dr. Gibbons discussed the results of the audiometric testing
from November 6, 2012, January 14, 2013 and February 10, 2017. He opined that appellant’s
hearing loss was not due to federal employment because the recent audiograms presented
significant inconsistencies. Dr. Gibbons recommended a repeat audiogram.
OWCP arranged for another second opinion examination to determine the relationship
between appellant’s hearing loss and the accepted factors of his federal employment. By letter
dated June 4, 2019, it referred appellant to Thomas D. Burns, an audiologist, for a 9:00 a.m.
hearing test and Dr. Charles Hollingsworth, a Board-certified otolaryngologist, for a 10:00 a.m.
examination on July 1, 2019.
In a July 1, 2019 letter, Dr. Hollingsworth indicated that appellant entered his medical
office that day, but was not examined. He indicated that, upon entering the office, appellant
advised that “he did not know why he was here, he was not going to get any money out of this
visit, and he did not want to waste his time seeing the doctor.” Appellant then left after tossing his
paper work to the office manager.
On July 9, 2019 OWCP received appellant’s audiometric testing from July 1, 2019.

2

Docket No. 17-1729 (issued June 22, 2018).

2

In a July 9, 2019 notice of proposed suspension, OWCP advised appellant that 5 U.S.C.
§ 8123(d) provides that, if an employee refuses to submit to or obstructs an examination, his or her
right to compensation is suspended until the refusal or obstruction stops. It found that he
obstructed the examination with Dr. Hollingsworth on July 1, 2019 as he left the medical office
before being seen by the physician. OWCP advised appellant that he must submit a new and
pertinent explanation for obstructing the examination with Dr. Hollingsworth within 14 days of
the notice of proposed suspension. If good cause was not established, entitlement to wage-loss
compensation and medical benefits would be suspended in accordance with 5 U.S.C. § 8123(d)
until he attended and fully cooperated with the examination. Appellant did not submit any
additional evidence/argument within the allotted period.
By decision dated August 8, 2019, OWCP finalized its proposed suspension, effective
August 7, 2019.
LEGAL PRECEDENT
Section 8123 of FECA authorizes OWCP to require an employee, who claims disability as
a result of federal employment, to undergo a physical examination as it deems necessary.3 The
determination of the need for an examination, the type of examination, the choice of locale, and
the choice of medical examiners are matters within the province and discretion of OWCP.4
OWCP’s regulations provide that a claimant must submit to an examination by a qualified
physician as often and at such times and places as OWCP considers reasonably necessary.5 Section
8123(d) of FECA and OWCP regulations provide that, if an employee refuses to submit to or
obstructs a directed medical examination, his or her right to compensation is suspended until the
refusal or obstruction ceases.6 OWCP’s procedures provide that, before OWCP may invoke these
provisions, the employee is to be provided a period of 14 days within which to present in writing
his or her reasons for the refusal or obstruction.7 If good cause for the refusal or obstruction is not
established, entitlement to compensation is suspended in accordance with section 8123(d) of
FECA.8
ANALYSIS
The Board finds that OWCP properly suspended appellant’s entitlement to compensation
benefits pursuant to 5 U.S.C. § 8123(d), effective August 7, 2019, due to his obstruction of a
scheduled medical appointment.

3

5 U.S.C. § 8123.

4

L.B., Docket No. 17-1891 (issued December 11, 2018); J.T., 59 ECAB 293 (2008).

5

20 C.F.R. § 10.320.

6

Id. at § 10.323; L.B., supra note 4.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.13(d) (September 2010).
8

Id.

3

The evidence of record is sufficient evidence to establish that appellant obstructed a
scheduled medical examination, without good cause, within the meaning of 5 U.S.C. § 8123(d).
In a June 4, 2019 letter, OWCP advised appellant of a second opinion examination with
Dr. Hollingsworth following audiological testing on July 1, 2019. Appellant attended the
audiological testing and entered Dr. Hollingsworth’s office, but left prior to being examined by
Dr. Hollingsworth. In a July 9, 2019 notice of proposed suspension, OWCP advised him that
5 U.S.C. § 8123(d) provides that, if an employee refuses to submit to or obstructs an examination,
his or her right to compensation is suspended until the refusal or obstruction stops. It noted that
appellant obstructed the examination with Dr. Hollingsworth scheduled for July 1, 2019. OWCP
further advised him that he must submit a new and pertinent explanation for obstructing the
examination with Dr. Hollingsworth within 14 days of the notice of proposed suspension. If good
cause was not established, entitlement to wage-loss compensation and medical benefits would be
suspended in accordance with 5 U.S.C. § 8123(d) until he attended and fully cooperated with the
examination. Appellant did not submit any additional evidence/argument within the allotted
period.
The determination of the need for an examination, the type of examination, the choice of
locale, and the choice of medical examiners are matters within the province and discretion of
OWCP.9 Under the circumstances of the present case, the Board finds that OWCP did not abuse
its discretion in directing appellant to appear for a second opinion examination with
Dr. Hollingsworth.10 OWCP’s actions in this regard were reasonable and it properly found that
appellant failed to provide good cause for obstructing the examination with Dr. Hollingsworth on
July 1, 2019.11 Additionally, the Board finds that OWCP properly suspended entitlement to future
compensation in accordance with 5 U.S.C. § 8123(d) until the date on which he agrees to attend
the examination. If appellant actually attends the directed examination, payment retroactive to the
date on which he agreed to attend the examination may be made.12
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s entitlement to compensation
benefits pursuant to 5 U.S.C. § 8123(d), effective August 7, 2019, due to his obstruction of a
scheduled medical appointment.

9

See supra note 5.

10

Abuse of discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deductions from established facts. See C.F.,
Docket No. 18-0791 (issued February 26, 2019).
11

E.S., Docket No. 18-1606 (issued April 16, 2019).

12

See A.E., Docket No. 18-1155 (issued February 21, 2019).

4

ORDER
IT IS HEREBY ORDERED THAT the August 8, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 29, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

